



COURT OF APPEAL FOR ONTARIO

CITATION: Mohawks of the Bay of Quinte v. Brant, 2018 ONCA 82

DATE: 20180130

DOCKET: C63824

Laskin, Sharpe and Fairburn JJ.A.

BETWEEN

R. Donald Maracle, Chief of the Mohawks of the
    Bay of Quinte on behalf of The Tyendinaga Mohawk Council and all members of the
    Mohawks of the Bay of Quinte

Respondents (Plaintiffs)

and

Shawn Michael Brant, Ronald Leslie Brant,
Andrew Clifford Miracle (a.k.a. Sir Andrew C. Miracle and
    Andrew Clifford Miracle)
and Owistha Capital Corporation

Appellant (Defendant)

Andrew Clifford Miracle, in person

Roger Horst, for the respondents

Heard and released orally: January 25, 2018

On appeal from the order of Justice MacLeod-Beliveau of
    the Superior Court of Justice, dated April 25, 2017.

REASONS FOR DECISION

[1]

The appellant commenced by requesting an
    adjournment of the appeal because he wishes to be represented by counsel. He knew
    for months that he was without counsel and that the appeal, involving a narrow
    issue, was scheduled for today. His request for an adjournment was dismissed
    and we heard full argument on the appeal.

[2]

The appellant is a debtor. This is an appeal
    from the order of Justice MacLeod-Beliveau dated April 25, 2017, directing that
    ownership of the appellants motor home be transferred to the purchaser. It is
    not in dispute that the motor home has since been sold.

[3]

The appellant brings an application to file
    fresh evidence to show that: (a) he paid for a property in 1979; and (b) this
    matter should be transferred so that it can be heard by the Metis Clan Mother
    Ikway Michine.

[4]

We dismiss the application to file fresh
    evidence. We are not satisfied that, even if it were to be believed, the
    proposed evidence would have affected the result of this appeal. Moreover,
    there is no legal authority to transfer this matter as requested.

[5]

The appellant has not made submissions
    challenging the correctness of MacLeod-Beliveau J.s order, which is the
    subject of this appeal, but rather mounts a collateral attack on several prior
    and underlying orders.

[6]

We dismiss the motion to file fresh evidence.
    The appeal is dismissed.

[7]

Costs to the respondents in the amount of $8,800
    to be collected by the method provided in paras. 7, 8, 9, and 10 of the
    transfer order of Justice Tranmer of August 14, 2013 in these proceedings.

John
    Laskin J.A.

Robert
    J. Sharpe J.A.

Fairburn
    J.A.


